Case: 1:18-cv-00626-WOB-MRM Doc #: 31 Filed: 07/23/20 Page: 1 of 14 PAGEID #: 1067




                 IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF OHIO
                    WESTERN DIVISION AT CINCINNATI

 RALPH STATZER,

                       Petitioner,               :    Case No. 1:18-cv-626

        - vs -                                        District Judge William O. Bertelsman
                                                      Magistrate Judge Michael R. Merz

 DAVID MARQUIS, Warden,
  Richland Correctional Institution,

                                                 :
                       Respondent.


          SUPPLEMENTAL REPORT AND RECOMMENDATIONS


        This habeas corpus case, brought with the assistance of counsel, is before the Court on

 Petitioner’s Objections (ECF No. 23) to the Magistrate Judge’s Report and Recommendations (the

 “Report”; ECF No. 17) recommending the Petition be dismissed with prejudice. As permitted by

 Fed.R.Civ.P. 72(b), the Warden has filed a timely response to the Objections (ECF No. 26).

 Without seeking or obtaining court permission, Petitioner filed a Reply to the Warden’s Response

 (ECF No. 29); such a reply is not authorized by Fed.R.Civ.P. 72(b).

        District Judge Bertelsman has recommitted the case to the Magistrate Judge for

 reconsideration in light of the Objections (ECF No. 25).

        The Petition pleaded two grounds for relief: ineffective assistance of trial counsel (Ground

 One) and denial of Statzer’s rights under the Confrontation Clause (Ground Two)(Petition, ECF

 No. 1, PageID 2-3). The Report concluded Statzer had abandoned Ground Two (ECF No. 17,

 PageID 1009). Statzer makes no objection to that conclusion and it should therefore be adopted.


                                                 1
Case: 1:18-cv-00626-WOB-MRM Doc #: 31 Filed: 07/23/20 Page: 2 of 14 PAGEID #: 1068




 The sole ground for relief that remains for adjudication is Petitioner’s claim that he received

 ineffective assistance of trial counsel.

        The Report summarizes the litigation history at length (ECF No. 17, PageID 983-95). A

 precis of that summary is as follows: Statzer was convicted in a bench trial of four counts of rape

 by oral penetration of his granddaughter M.S. Both M.S. and Statzer testified so that the trial judge

 had what our system usually regards as the best opportunity for testing credibility: simultaneous

 open court testimony by the victim and perpetrator who knew one another well. The trial judge

 expressly found that Statzer’s testimony was not credible.

        Statzer was represented at trial by Attorney Justin W. Bartlett; it is the effectiveness of his

 representation that is at issue in this proceeding. On appeal, Statzer was represented by Attorney

 Fred Miller whose effectiveness is not questioned here. While the direct appeal was still pending

 but before it was decided, Attorney Christopher Pagan assumed the representation by filing a

 petition for post-conviction relief and continues that representation to the present.

        On direct appeal, Statzer raised a claim of ineffective assistance of trial counsel, which he

 now calls the “incomplete” claim, which the Twelfth District Court of Appeals denied on the

 merits. He then raised what he calls the complete claim of ineffective assistance of trial counsel

 in post-conviction. The trial court denied that claim on res judicata grounds and the Twelfth

 District affirmed. The Report concluded the Twelfth District’s decision was not an unreasonable

 application of Strickland v. Washington, 466 U.S. 668 (1984).



 Petitioner’s Objections



        Statzer raises seven objections to the Report.



                                                   2
Case: 1:18-cv-00626-WOB-MRM Doc #: 31 Filed: 07/23/20 Page: 3 of 14 PAGEID #: 1069




 Objection One: Unconstitutionality of Ohio’s Res Judicata Doctrine



          Statzer asserts “the report and recommendation failed to address Statzer’s claim that the

 application of res judicata was unconstitutional as applied in the case.” (Objections, ECF No. PageID

 2018).

          Petitioner asserts this claim was made in his post-conviction appeal but ignored by the

 Twelfth District. In his brief on appeal from denial of post-conviction relief, Statzer argued

 “Applying res-judicata to preclude adjudication of an effective-assistance claim based on known

 but disregarded evidence is unconstitutional.” (Appellant’s Brief, State Court Record ECF No. 4,

 PageID 311, citing Brown v. Western Railway of Alabama, 338 U.S. 294, 295 (1949), and Felder

 v. Casey, 487 U.S. 131, 134-137 (1988)). Statzer then included this claim in his Petition here,

 asserting: “The state court’s refusal to adjudicate Statzer’s effective assistance claim on the merits

 was unconstitutional where Statzer elicited evidence de hors [sic] the record in postconviction

 litigation.” (Petition, ECF No. 1, PageID 3.)

          Statzer is correct that the Twelfth District did not address his constitutional argument.

 Neither did the Report, probably because the constitutionality claim was not addressed in

 Petitioner’s Traverse (ECF No. 12).             This objection is therefore well-taken and the

 unconstitutionality claim will be addressed here.

          This claim was presented to the Twelfth District which did not grant relief. When a state

 court rules against a defendant in an opinion that rejects some of the defendant’s claims but does

 not expressly address a federal claim, a federal habeas court must presume, subject to rebuttal, that

 the federal claim was adjudicated on the merits. Johnson v. Williams, 568 U.S. 289 (2013). The

 presumption cannot be irrebuttable because sometimes state courts completely overlook federal

 claims. Id. Statzer’s constitutionality claim is logically separable from the other claims he made
                                                    3
Case: 1:18-cv-00626-WOB-MRM Doc #: 31 Filed: 07/23/20 Page: 4 of 14 PAGEID #: 1070




 on appeal from the post-conviction denial. The Magistrate Judge concludes, therefore, that the

 presumption the Twelfth District decided this claim on the merits is rebutted by the Twelfth

 District’s complete silence on the question. Habeas review must therefore be de novo, rather than

 conducted with AEDPA deference under 28 U.S.C. § 2254(d)(1).

          Statzer’s claim as the Magistrate Judge understands it is that he was entitled to have his

 ineffective assistance of trial counsel claim heard on the merits, i.e., by having the Ohio courts

 consider that claim in the light of the evidence he presented in post-conviction, rather than

 precluding that consideration by applying Ohio criminal res judicata doctrine.

          Statzer does not ground his claim in any cited provision of the United States Constitution,

 whether the Fair Trial Clause of the Sixth Amendment or the Due Process Clause of the Fourteenth

 Amendment to United States Constitution. Instead he relies Brown and Felder, supra.

          In Brown, a railroad employee brought an action in the Georgia courts under the Federal

 Employers’ Liability Act (“FELA”). FELA claims sound essentially in tort but are governed by

 federal substantive law. The Georgia courts had sustained a general demurrer 1 to Brown’s

 complaint on the ground that it failed to state a claim upon which relief could be granted when, as

 Georgia practice required, the complaint was construed most strongly against the pleader. The

 Supreme Court held it was not bound by the Georgia courts’ construction of the complaint. The

 Court held:

                   Strict local rules of pleading cannot be used to impose unnecessary
                   burdens upon rights of recovery authorized by federal laws.
                   "Whatever springes the State may set for those who are endeavoring
                   to assert rights that the State confers, the assertion of federal rights,
                   when plainly and reasonably made, is not to be defeated under the
                   name of local practice." Davis v. Wechsler, supra, at 24. Cf. Maty v.
                   Grasselli Chemical Co., 303 U.S. 197. Should this Court fail to
                   protect federally created rights from dismissal because of over-

 1
   A general demurrer was the equivalent of a motion to dismiss with prejudice for failure to state a claim upon which
 relief could be granted under Fed.R.Civ.P. 12(b)(6).

                                                          4
Case: 1:18-cv-00626-WOB-MRM Doc #: 31 Filed: 07/23/20 Page: 5 of 14 PAGEID #: 1071




                  exacting local requirements for meticulous pleadings, desirable
                  uniformity in adjudication of federally created rights could not be
                  achieved. See Brady v. Southern R. Co., 320 U.S. 476, 479.

 338 U.S. at 298-99. An important but unstated predicate for the decision is that Congress had

 created the substantive rights protected by FELA and prescribed that the state courts would have

 concurrent jurisdiction with the federal courts to hear FELA cases.

         In Felder, supra, the Wisconsin courts dismissed an action under 42 U.S.C. § 1983 because

 plaintiff had failed to comply with the Wisconsin rule requiring 120 days’ notice of intent to file a

 suit against the State. Plaintiff, who was black, brought suit against white Milwaukee police

 officers for allegedly beating him in the course of an arrest. In an opinion by Justice Brennan, the

 Court held

                  Because the notice-of-claim statute at issue here conflicts in both its
                  purpose and effects with the remedial objectives of § 1983, and
                  because its enforcement in such actions will frequently and
                  predictably produce different outcomes in § 1983 litigation based
                  solely on whether the claim is asserted in state or federal court, we
                  conclude that the state law is pre-empted when the § 1983 action is
                  brought in a state court.


 487 U.S. at 139. As with FELA claims, the state courts have concurrent jurisdiction over claims

 under 42 U.S.C. § 1983. Howlett v. Rose, 496 U.S. 356 (1990).

         In both the FELA and § 1983, Congress created federal causes of action for violation of

 federal substantive law, as embodied in the FELA itself and as created directly by the United States

 Constitution in the case of § 1983. 2 Congress has not, however, ever created a cause of action for

 a person who alleges deprivation of his or her constitutional rights in the course of a criminal



 2
   § 1983 creates a cause of action sounding essentially in tort on behalf of any person deprived of a federal
 constitutional right by someone acting under color of state law. City of Monterey v. Del Monte Dunes at Monterey,
 Ltd., 526 U.S. 687, 709 (1999); Memphis Community School District v. Stachura, 477 U.S. 299 (1986); Carey v.
 Piphus, 435 U.S. 247 (1978); Monroe v. Pape, 365 U.S. 167 (1961).

                                                        5
Case: 1:18-cv-00626-WOB-MRM Doc #: 31 Filed: 07/23/20 Page: 6 of 14 PAGEID #: 1072




 conviction. Congress invested the federal courts with habeas corpus jurisdiction in the Judiciary

 Act of 1789, but that jurisdiction was only extended to persons in state jurisdiction after the Civil

 War. The Supreme Court did not treat habeas jurisdiction as extending to state convictions

 unconstitutionally obtained until Brown v. Allen, 344 U.S. 443 (1953). Although that jurisdiction

 continued to expand during the Warren Court years, both substantively by incorporation of federal

 constitutional rights into the Fourteenth Amendment and procedurally, the Court itself began to

 impose restrictions under Chief Justice Burger. See, Stone v. Powell, 428 U.S. 465 (1976)(Fourth

 Amendment claims not generally litigable in habeas); Wainwright v. Sykes, 433 U.S. 72

 (1977)(state court remedies for constitutional violations must be exhausted before invoking

 habeas). Of course in the Antiterrorism and Effective Death Penalty Act of 1996 (Pub. L. No 104-

 132, 110 Stat. 1214)(the "AEDPA"), Congress itself imposed even more procedural restrictions

 on habeas, e.g., a statute of limitations and a high barrier to second or successive petitions.

        In sum, unlike the FELA and the Civil Rights Act of 1871, Congress has never created a

 cause of action for state prisoners to litigate, post-conviction, a claim that their conviction is

 unconstitutional. Nor has the Supreme Court ever recognized an implied right of action for such

 persons. Compare Bivens v. Six Unknown Named Agents of the Federal Bureau of Narcotics, 403

 U.S. 388 (1971). There is no concurrent state court jurisdiction over federal habeas corpus claims.

 Rather, the federal courts require persons convicted of state crimes to exhaust whatever remedies

 the State has created.

        In Ohio persons convicted of criminal offenses have a right, under Ohio law, to direct

 appeal to an intermediate court of appeals. But that is a state-created remedy. There is no federal

 constitutional right to appeal criminal verdicts for error review. McKane v. Durston, 153 U.S. 684

 (1894), cited as still good law in Lopez v. Wilson, 426 F.3d 339, 355 (6th Cir. 2005); Halbert v.



                                                   6
Case: 1:18-cv-00626-WOB-MRM Doc #: 31 Filed: 07/23/20 Page: 7 of 14 PAGEID #: 1073




 Michigan, 545 U.S. 605 (2005). “Due process does not require a State to provide appellate process

 at all.” Goeke v. Branch, 514 U.S. 115, 120 (1995).

        Persons convicted of felonies in Ohio courts also have a right to file a petition for post-

 conviction relief under Ohio Revised Code § 2953.21, but the contours of that remedy are entirely

 a matter of Ohio law. The Supreme Court of the United States has never held that a State must

 provide such a remedy at all, much less what procedures must be followed. Post-conviction state

 collateral review is not a constitutional right, even in capital cases. Murray v. Giarratano, 492

 U.S. 1 (1989); Pennsylvania v. Finley, 481 U.S. 551 (1987); Estelle v. Dorrough, 420 U.S. 534,

 536 (1975); Kirby v. Dutton, 794 F.2d 245 (6th Cir. 1986)(claims of denial of due process and equal

 protection in collateral proceedings not cognizable in federal habeas because not constitutionally

 mandated). Accord, Greer v. Mitchell, 264 F. 3d 663, 681 (6th Cir. 2001); Johnson v. Collins, 1998

 WL 228029 (6th Cir. 1998); Trevino v. Johnson, 168 F.3d 173 (5th Cir.1999); Zuern v. Tate, 101

 F. Supp. 2d 948 (S.D. Ohio 2000), aff’d.,336 F.3d 478 (6th Cir. 2003). The Sixth Circuit has

 reaffirmed this holding as recently as the first of this month. Hugueley v. Mays, ___ F.3d ___,

 2020 U.S. App. LEXIS 20541 (6th Cir. Jul. 1, 2020), citing Murray and Lackawanna Cty. Dist.

 Att'y v. Coss, 532 U.S. 394, 402 (2001).

        Because there is no constitutional right to post-conviction process in state courts, a fortiori

 there is no constitutional right to a state court post-conviction evaluation of whether newly-

 presented evidence proves ineffective assistance of trial counsel.



 Objection Two: The Ohio Courts Misapplied Ohio Res Judicata Doctrine



        Statzer raises two objections related to the application of Ohio res judicata doctrine to his case

 by the Ohio courts:

                                                    7
Case: 1:18-cv-00626-WOB-MRM Doc #: 31 Filed: 07/23/20 Page: 8 of 14 PAGEID #: 1074




                The report and recommendation is faulty in failing to parse the trial-
                record evidence and the new postconviction evidence to determine
                whether the Ohio Court of Appeals properly applied res judicata

 (Objections, ECF No. 23, PageID 1025).

                The report and recommendation is faulty for failing to parse the
                three asserted grounds for res judicata for their compliance with
                Ohio procedural law, for failing to overrule procedural bar in habeas
                because the Ohio Court of Appeals found it adjudicated the
                incomplete and complete IAC claim on direct appeal, and by
                declining to find the JFS report and investigator’s affidavit
                contained relevant and new IAC evidence that satisfied the de-hors
                [sic]-the-record exception to res judicata.

 (Objections, ECF No. 23, PageID 1028).


        Ohio’s doctrine of res judicata in criminal cases, enunciated in State v. Perry, 10 Ohio St.

 2d 175 (1967), has been repeatedly held by the Sixth Circuit to be an adequate and independent

 state ground of decision. Durr v. Mitchell, 487 F.3d 423, 432 (6th Cir. 2007); Buell v. Mitchell,

 274 F.3d 337 (6th Cir. 2001); Coleman v. Mitchell, 268 F.3d 417 (6th Cir. 2001); Byrd v. Collins,

 209 F.3d 486, 521-22 (6th Cir. 2000); Rust v. Zent, 17 F.3d 155, 160-61 (6th Cir. 1994)(citation

 omitted); Van Hook v. Anderson, 127 F. Supp. 2d 899, 913 (S.D. Ohio 2001).

        But, says Statzer, that is true only if the Ohio courts correctly apply res judicata doctrine

 and they did not do so here (Objections, ECF No. 27, PageID 1025, citing Richey v. Bradshaw, 498

 F.3d 344, 359-360 (6th Cir. 2007)). The opinion in Richey was rendered on remand from the United

 States Supreme Court which had reversed the Sixth Circuit’s holding on transferred intent in a murder

 case. Bradshaw v. Richey, 546 U.S. 74 (2005). In part the Sixth Circuit relied on evidence collected

 in habeas discovery which is no longer possible in light of Cullen v. Pinholster, 563 U.S. 170 (2011).

 In part the Sixth Circuit found the Supreme Court’s remand allowed it to find “that the State's

 failure to object to our consideration of the newly developed evidence functions as a blanket waiver

 of its right to argue that we are confined by state-court factual findings or that Richey has

                                                   8
Case: 1:18-cv-00626-WOB-MRM Doc #: 31 Filed: 07/23/20 Page: 9 of 14 PAGEID #: 1075




 procedurally defaulted his ineffective-assistance claim.” 498 F.3d at 351. These distinctions mean

 that Richey is not directly applicable here.

            The Richey Court described Ohio’s res judicata doctrine in general as follows:

                   The Ohio procedural rule that the state post-conviction court relied
                   upon in dismissing Richey's ineffective-assistance claim provides
                   that the claim must be raised on direct appeal where it does not
                   depend on evidence outside the record and where the defendant is
                   represented by new counsel. State v. Cole, 2 Ohio St. 3d 112, 2 Ohio
                   B. 661, 443 N.E.2d 169, 171 (Ohio 1982). If the requirements of this
                   res judicata rule are met, an ineffective-assistance claim asserted in
                   a post-conviction petition must be dismissed. On the other hand,
                   "allegations of ineffectiveness based on facts not appearing in the
                   record should be reviewed through the postconviction remedies of
                   [O.]R.C. 2953.21." State v. Coleman, 85 Ohio St. 3d 129, 1999 Ohio
                   258, 707 N.E.2d 476, 483 (1999); accord Byrd v. Collins, 209 F.3d
                   486, 521 (6th Cir. 2000) (stating that Ohio's res judicata rule "has
                   been consistently interpreted to stand for the proposition that a claim
                   of ineffective assistance of trial counsel, which is dependent upon
                   evidence outside the record, is to be raised in a post-conviction
                   proceeding rather than on direct appeal").

 498 F.3d at 359. However, the Richey Court further held “[w]e have declined to observe Ohio's

 procedural bar and instead have proceeded to the merits of an ineffective-assistance claim when

 we have concluded that Ohio improperly invoked its res judicata rule.” Id. citing Hill v. Mitchell,

 400 F.3d 308, 314 (6th Cir. 2005); Greer v. Mitchell, 264 F.3d 663, 675 (6th Cir. 2001); White v.

 Mitchell, 431 F.3d 517, 526-27 (6th Cir. 2005); and Linscott v. Rose, 436 F.3d 587, 592 (6th Cir.

 2006) 3.

            In Richey there was a great deal of evidence available to Richey in both post-conviction

 and in habeas which had not been available to him at trial, so it was relatively easy to find his post-

 conviction and habeas ineffective assistance of trial counsel claims “depended” on evidence



 3
  Richey, Hill, Greer, and White are all capital cases. Because “death is different,” Woodson v. North Carolina, 428
 U.S. 280, 305 (1976), one must be careful in applying capital case precedent in non-capital cases, even when the
 deciding court has not said it is applying a different standard because the case is capital.

                                                         9
Case: 1:18-cv-00626-WOB-MRM Doc #: 31 Filed: 07/23/20 Page: 10 of 14 PAGEID #: 1076




 outside the record. The Sixth Circuit did not have occasion to analyze how much dependence

 there must be to satisfy the Ohio rule.

        Nor did the Richey Court discuss the usual rule that federal habeas courts are bound by

 state court interpretations of state law. Railey v. Webb, 540 F.3d 393 (6th Cir. 2008), quoting

 Bradshaw v. Richey, 546 U.S. 74, 76 (2005)(“We have repeatedly held that a state court’s

 interpretation of state law, including one announced on direct appeal of the challenged conviction,

 binds a federal court sitting in habeas corpus.”), Maldonado v. Wilson, 416 F.3d 470 (6th Cir.

 2005); Vroman v. Brigano, 346 F.3d 598 (6th Cir. 2003); Caldwell v. Russell, 181 F.3d 731, 735-

 36 (6th Cir. 1999); Duffel v. Dutton, 785 F.2d 131, 133 (6th Cir. 1986).

        In this case we are confronted with a state appellate decision which discussed in detail the

 evidence presented in post-conviction. In addition to holding relief was barred by res judicata, it

 found the newly-presented evidence was not “competent, material, and relevant evidence outside

 the appellate record.” Statzer, 2018-Ohio-363, ¶ 22. For reasons discussed at length in the Report,

 the Magistrate Judge agrees that what was presented in post-conviction was, as the Twelfth District

 found, merely a re-packaging of what was available to raise on direct appeal. Statzer simply has

 not shown that the Twelfth District’s decision on the res judicata issue unreasonably applies

 clearly established Supreme Court precedent or even that is misapplies Ohio res judicata law.



 Objection Three: Appellate Counsel is Not to Blame for the Incomplete Record on Direct
 Appeal


        In his Third Objection, Statzer asserts:

                The report and recommendation is also faulty in blaming appellate
                counsel for failing to place the JFS report and investigator’s affidavit
                in the trial record for appeal. Ohio law prohibited it. The JFS report
                and investigator’s affidavit were not original papers, were not filed

                                                   10
Case: 1:18-cv-00626-WOB-MRM Doc #: 31 Filed: 07/23/20 Page: 11 of 14 PAGEID #: 1077




                exhibits, and are not a transcript—so they were excluded from the
                trial record on appeal by App.R. 9(A).

 (Objections, ECF No. 23, PageID 1025).

        While the Magistrate Judge professes no deep acquaintance with Ohio appellate practice,

 surely it cannot be the case that when a trial court excludes an exhibit and the appellant assigns

 that exclusion as error, the appellate court is precluded from considering the excluded exhibit.

 Statzer offers no interpretive case law related to Ohio App. R. 9(A) that shows appellate counsel

 could not have included the excluded JFS report in the record the Twelfth District saw if its

 exclusion was claimed to be error.



 Objection Four: The Twelfth District’s Decision of the Ineffective Assistance of Trial
 Counsel Claim on Direct Appeal is An Unreasonable Application of Clearly Established
 Federal Law

        As his fourth objection to the Report, Statzer asserts in two places:

                The report and recommendation is faulty about the Ohio Court of
                Appeals’ IAC decision on direct appeal. It unreasonably adjudicated
                the incomplete Keith and Eckman IAC claims under AEDPA—
                precluding deference—by not applying the Strickland two-part test.

 (Objections, ECF No. 23, PageID 1026).

                The report and recommendation is faulty in finding a reasonable
                adjudication of the incomplete IAC claim under ADEPA [sic].

  (Objections, ECF No. 23, PageID 1029).

        Ineffective assistance of trial counsel was Statzer’s second assignment of error on direct

 appeal. In deciding it, the Twelfth District recognized the controlling authority of Strickland v.

 Washington, 466 U.S. 668 (1984), both as to deficient performance and prejudice. State v. Statzer,

 2016-Ohio-7434 ¶ 16 (Ohio App. 12th Dist. Oct. 31, 2016). As to the first allegation of ineffective

 assistance of trial counsel, the Twelfth District found there was no deficient performance:


                                                 11
Case: 1:18-cv-00626-WOB-MRM Doc #: 31 Filed: 07/23/20 Page: 12 of 14 PAGEID #: 1078




                 [*P18] Statzer contends that counsel was ineffective during the
                rape shield hearing and should have inquired further of the victim
                concerning the alleged false allegation of rape. This argument is
                meritless for the reasons set forth in our discussion on the first
                assignment of error. Statzer failed to demonstrate that the victim
                made a false accusation. Moreover, even if he had met his burden of
                proving that the accusation was false, further cross-examination at
                trial would be precluded by the rape shield law because there was
                sexual activity involved.


        The court rejected a claim that counsel was ineffective for not arguing the rape shield

 statute was unconstitutional as applied because it found no such unconstitutionality. Id. at ¶ 20.

 As to the claimed failure to confront M.S. with the affidavit of the relative who claimed she

 admitted she was pressured into making the accusations, the court found no deficient performance

 because M.S. was confronted with the averment from the affidavit. Id. at ¶ 22. In any event, the

 affidavit was not M.S.’s prior inconsistent statement, but hearsay about what the relative said M.S.

 had admitted. It is difficult to imagine how it became deficient performance to fail to use the piece

 of paper as opposed to its content. Lastly, the court found no deficient performance in failing to

 subpoena the affiant a third time and, in any event, no proven resulting prejudice. Evaluation of a

 Strickland claim does not require discussion of both prongs of the test when the claim fails on one.

        On reconsideration, the Magistrate Judge again concludes the Twelfth District’s decision

 of the so-called “incomplete” ineffective assistance of trial counsel claim on direct appeal is

 entitled to AEDPA deference.



 Objection Five: Failure to Review the “Complete” Ineffective Assistance of Trial Counsel
 Claim De Novo

        Statzer’s last objection is “the report and recommendation is faulty in failing to give the

 complete IAC claim a merits review.” (Objections, ECF No. 23, PageID 1029).

        For the reasons given in the Report, the Magistrate Judge again concludes merits review of
                                                  12
Case: 1:18-cv-00626-WOB-MRM Doc #: 31 Filed: 07/23/20 Page: 13 of 14 PAGEID #: 1079




 the “complete” claim was based by Ohio’s criminal res judicata doctrine, enforced by both the

 trial court and the Twelfth District, and repeatedly upheld by the Sixth Circuit as an adequate and

 independent state ground of decision. . Durr v. Mitchell, 487 F.3d 423, 432 (6th Cir. 2007); Buell

 v. Mitchell, 274 F.3d 337 (6th Cir. 2001); Coleman v. Mitchell, 268 F.3d 417 (6th Cir. 2001); Byrd

 v. Collins, 209 F.3d 486, 521-22 (6th Cir. 2000); Rust v. Zent, 17 F.3d 155, 160-61 (6th Cir.

 1994)(citation omitted); Van Hook v. Anderson, 127 F. Supp. 2d 899, 913 (S.D. Ohio 2001).



 Conclusion



        Having reconsidered the case in light of the Objections, the Magistrate Judge again

 respectfully recommends the Petition be dismissed with prejudice. Because reasonable jurists

 would not disagree with this conclusion, it is also recommended that Petitioner be denied a

 certificate of appealability and that the Court certify to the Sixth Circuit that any appeal would be

 objectively frivolous and should not be permitted to proceed in forma pauperis.



 July 23, 2020.

                                                              s/ Michael R. Merz
                                                             United States Magistrate Judge




                             NOTICE REGARDING OBJECTIONS



 Pursuant to Fed. R. Civ. P. 72(b), any party may serve and file specific, written objections to the
 proposed findings and recommendations within fourteen days after being served with this Report
 and Recommendations. Such objections shall specify the portions of the Report objected to and
 shall be accompanied by a memorandum of law in support of the objections. A party may respond

                                                  13
Case: 1:18-cv-00626-WOB-MRM Doc #: 31 Filed: 07/23/20 Page: 14 of 14 PAGEID #: 1080




 to another party’s objections within fourteen days after being served with a copy thereof. Failure
 to make objections in accordance with this procedure may forfeit rights on appeal.




                                                14
